IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20574
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FELIX HERNANDEZ-PEDRAZA,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-389-3
                       --------------------
                           July 12, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Felix Hernandez-Pedraza appeals from a judgment entered

after a jury convicted him of conspiracy to transport illegal

aliens.   He argues that the Government presented insufficient

evidence to support the conclusion that he knew the aliens were

in the United States illegally.    We have reviewed the record and

find no reversible error.    Viewed in the light most favorable to

the verdict, the evidence was sufficient to support the verdict.

See United States v. Shabazz, 993 F.2d 431, 441 (5th Cir. 1993).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.